J-S32031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JEFFERY DORSEY,

                            Appellant                    No. 2743 EDA 2015


                  Appeal from the PCRA Order August 26, 2015
              in the Court of Common Pleas of Philadelphia County
               Criminal Division at Nos.: CP-51-CR-0431471-1981
                            CP-51-CR-0503081-1981
                            CP-51-CR-0503391-1981


BEFORE: BOWES, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                 FILED APRIL 20, 2016

        Appellant, Jeffery Dorsey, appeals pro se from the order dismissing his

petition for relief pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541–9546. Appellant’s petition is untimely with no statutory

exception to the time bar properly pleaded and proven. Appellant has also

filed a pro se application for relief captioned “Appellant Authorities,” and an

application for reconsideration.          We affirm the dismissal of Appellant’s

petition and deny his applications as moot.

        In 1981, Appellant was convicted in two separate trials of multiple

crimes including rape, robbery, burglary, theft by unlawful taking and

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S32031-16



conspiracy. On March 9, 1982, the court imposed an aggregate sentence of

incarceration of not less than twenty-three nor more than forty-six years in

a state correctional institution. (See PCRA Court Opinion, 10/22/15, at 1-

2). This Court affirmed the judgment of sentence. (See Commonwealth

v. Dorsey, 482 A.2d 667 (Pa. Super. 1984) (unpublished memorandum)).

       On August 8, 2012, Appellant filed the instant PCRA petition.          The

court appointed counsel who, in due course, filed a Turner/Finley “no

merit” letter.    (See “No Merit/Finley Letter,” 2/11/15, at 1-6); see also

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).              The PCRA court

permitted her to withdraw. After notice pursuant to Pa.R.Crim.P. 907, the

PCRA court dismissed the petition, on August 26, 2015. This timely appeal

followed on September 8, 2015.            Appellant filed a statement of errors on

September 29, 2015.          See Pa.R.A.P. 1925(b).      The PCRA court filed its

opinion on October 22, 2015. See Pa.R.A.P. 1925(a).

       Preliminarily, we observe that Appellant’s brief fails to comply not only

with our procedural rules, but even with the most basic requirements of an

intelligible argument.1 The pages are not consecutively numbered, making
____________________________________________


1
  Appellant filed both his brief and his reproduced record late, on January 12,
2016. Appellant has filed an Application for Reconsideration, on March 29,
2016. The application offers an explanation of the circumstances which he
claims led to (and excused) the late filings. In the interest of justice, and for
the sake of judicial economy, we have reviewed Appellant’s filings on their
respective merits, such as there are. Therefore, it is unnecessary for us to
(Footnote Continued Next Page)


                                           -2-
J-S32031-16



referencing,   let     alone    cross-referencing,   virtually   impossible.   More

substantively, Appellant fails to identify any cognizable PCRA court errors.

In fact, he has failed to include a statement of questions involved on appeal

at all.   See Pa.R.A.P. 2116(a): (“The statement of the questions involved

must state concisely the issues to be resolved, expressed in the terms and

circumstances of the case but without unnecessary detail.”).

      Similarly, Appellant’s purported concise statement of errors is little

more than an unfocussed assortment of alleged grievances. These include

his claimed right to substitute PCRA counsel, an attempt to incorporate by

reference a variety of previously filed motions, a complaint addressed

personally to the PCRA judge, and so forth.               (See “Claims of Error,”

9/29/15, at 1-2; see also Appellant’s Brief, “Court’s Exhibit “B,” at 1-4).

      Instead of specific reviewable claims, Appellant opts in general for a

long, rambling narrative punctuated by broad critiques of the PCRA court

judge, his accuracy, (“totally wrong”) (Appellant’s Brief, at 6), his “Bias,”

(id. at 12), and even his veracity, (“[T]hat’s a lie.”). (Id.).

      Appellant fails to develop legal arguments or present meaningful

authority rationally related to support of any of his claims.              Often his

assertions are simply unintelligible, e.g., “[I]t’s just a shame that a (bunch



                       _______________________
(Footnote Continued)

review this application for reconsideration on the merits, and we decline to
do so. Appellant’s application is denied as moot.



                                            -3-
J-S32031-16



of kid pornographic’s) [sic] will try to keep a child, now a grown man in

prison to die.” (Id. at 4) (parenthesis in original).

       [A]lthough this Court is willing to construe liberally materials
       filed by a pro se litigant, pro se status generally confers no
       special benefit upon an appellant. Accordingly, a pro se litigant
       must comply with the procedural rules set forth in the
       Pennsylvania Rules of the Court. This Court may quash or
       dismiss an appeal if an appellant fails to conform with the
       requirements set forth in the Pennsylvania Rules of Appellate
       Procedure. Pa.R.A.P. 2101. For example,

          The argument [section] shall be divided into as many parts
          as there are questions to be argued; and shall have as the
          head of each part-in distinctive type or in type distinctively
          displayed-the particular point treated therein, followed by
          such discussion and citation of authorities as are deemed
          pertinent.

       Pa.R.A.P. 2119(a). In the instant case, the defects in Appellant’s
       brief are substantial. . . . See Pa.R.A.P. 2116, 2119. Appellant’s
       . . . argument is rambling, repetitive and often incoherent. See
       Pa.R.A.P. 2119.       Nonetheless, in the interest of justice we
       address the arguments that can reasonably be discerned from
       this defective brief.

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003),

appeal denied, 879 A.2d 782 (Pa. 2005) (case citation omitted).2

       To the extent review of the PCRA court’s determinations is
       implicated, an appellate court reviews the PCRA court’s findings
____________________________________________


2
  In the spirit of liberal construction espoused in Lyons, we disregard, as the
PCRA court did, Appellant’s failure to file separate notices of appeal under
the proper docket numbers. (See PCRA Ct. Op., at 2-3); see also Grossi
v. Travelers Pers. Ins. Co., 79 A.3d 1141, 1145 n.1 (Pa. Super. 2013),
appeal denied, 101 A.3d 103 (Pa. 2014) (“[I]n the interests of justice and to
promote judicial economy an appellate court may ‘regard as done that which
ought to have been done’ and proceed in the matter.”).



                                           -4-
J-S32031-16


     of fact to determine whether they are supported by the record,
     and reviews its conclusions of law to determine whether they are
     free from legal error. The scope of review is limited to the
     findings of the PCRA court and the evidence of record, viewed in
     the light most favorable to the prevailing party at the trial level.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citations and

quotation marks omitted).    For questions of law the appellate standard of

review is de novo, and our scope of review is plenary. See id.

            We must first address whether Appellant satisfied the
     timeliness requirements of the PCRA. The timeliness of a PCRA
     petition is a jurisdictional threshold and may not be disregarded
     in order to reach the merits of the claims raised in a PCRA
     petition that is untimely. Effective January 16, 1996, the PCRA
     was amended to require a petitioner to file any PCRA petition
     within one year of the date the judgment of sentence becomes
     final. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence
     becomes final at the conclusion of direct review, including
     discretionary review in the Supreme Court of the United States
     and the Supreme Court of Pennsylvania, or at the expiration of
     time for seeking the review. 42 Pa.C.S.A. § 9545(b)(3). . . .

           [A]n untimely petition may be received when the petition
     alleges, and the petitioner proves, that any of the three limited
     exceptions to the time for filing the petition, set forth at 42
     Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii), are met. A petition
     invoking one of these exceptions must be filed within sixty days
     of the date the claim could first have been presented. 42
     Pa.C.S.A. § 9545(b)(2). In order to be entitled to the exceptions
     to the PCRA’s one-year filing deadline, the petitioner must plead
     and prove specific facts that demonstrate his claim was raised
     within the sixty-day time frame under section 9545(b)(2).

Commonwealth v. Lawson, 90 A.3d 1, 4-5 (Pa. Super. 2014) (case

citations, internal quotation marks and other punctuation omitted).

     Here, because Appellant’s sentence became final prior to January 16,

1996, he had one year from that date, or January 16, 1997, to file a timely


                                    -5-
J-S32031-16


first PCRA petition. See Commonwealth v. Alcorn, 703 A.2d 1054, 1056-

57 (Pa. Super. 1997), appeal denied, 724 A.2d 348 (Pa. 1998). He did not.

      Therefore, Appellant’s PCRA petition, filed in 2012, is untimely on its

face, and the PCRA court lacked jurisdiction to review the merits of

Appellant’s claims unless he pleads and proves one of the three statutory

exceptions to the time bar.

      Liberally   construed,    Appellant   invokes   the   exception   for   newly

discovered facts, specifically, notice from the Department of Corrections that

it computed his sentences to be consecutive. (See Appellant’s Brief, at 13;

see also Sentence Status Summary, Appellant’s Brief, at Exhibit E, at 1-3).

However, Appellant concedes that he learned about this purportedly

erroneous calculation on November 25, 2002.             (See Appellant’s PCRA

Petition, at 11-13).

      Nevertheless, he did not file his PCRA petition until August 8, 2012,

almost ten years later.        Accordingly, Appellant failed to comply with 42

Pa.C.S.A. § 9545(b)(2), (“Any petition invoking an exception provided in

paragraph (1) shall be filed within 60 days of the date the claim could have

been presented.”).

      Furthermore, a claim that the Department of Corrections erroneously

calculated a sentence is outside of the scope of the PCRA, requiring an

original action in the Commonwealth Court. See Commonwealth v. Perry,

563 A.2d 511, 512-13 (Pa. Super. 1989); see also Commonwealth v.


                                       -6-
J-S32031-16


Heredia, 97 A.3d 392, 394-95 (Pa. Super. 2014), appeal denied, 104 A.3d
524 (Pa. 2014) (following Perry).        None of Appellant’s myriad of other

undeveloped claims presents anything remotely resembling one of the three

statutory exemptions to the PCRA time bar.

      Accordingly, Appellant’s petition is untimely, with no exception to the

statutory time bar pleaded and proven.             The PCRA court correctly

determined it lacked jurisdiction to review the merits of Appellant’s petition

and properly dismissed it. On independent review, we discern no other basis

on which to disturb the PCRA court’s dismissal of Appellant’s petition as

untimely. See Spotz, supra at 311.

      Appellant has also filed a pro se application for relief captioned

“Appellant Authorities.” (See Appellant Authorities, 3/18/16, at 1-2). Aside

from requesting the Prothonotary to send back to Appellant all his previous

filings, the application does not seek a specific form of judicial relief. Rather,

it appears to be an effort by Appellant to supply additional authority he

believes will support his original petition. Nothing in the filing would alter

our disposition.

      Order affirmed. Applications denied as moot.




                                      -7-
J-S32031-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2016




                          -8-